J-S24006-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

HARRY JACKSON

                         Appellant                   No. 1082 EDA 2014


                 Appeal from the PCRA Order March 27, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1135721-1982


BEFORE: GANTMAN, P.J., ALLEN, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED APRIL 08, 2015

      Appellant, Harry Jackson, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his serial

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On March 26, 1983, a jury found Appellant guilty of first-

degree murder and possessing instruments of crime. The court sentenced

Appellant on July 14, 1983, to life imprisonment.     This Court affirmed the

judgment of sentence on December 5, 1984.           See Commonwealth v.

Jackson, 488 A.2d 1164 (Pa.Super. 1984).         Our Supreme Court denied

allowance of appeal on April 4, 1985. On April 30, 1987, Appellant filed his

first petition for collateral relief, which the court dismissed on November 19,

1990. This Court affirmed the order denying relief on May 8, 1991, and our

Supreme Court denied allowance of appeal on October 31, 1991.             See
J-S24006-15


Commonwealth v. Jackson, 595 A.2d 191 (Pa.Super. 1991), appeal

denied, 529 Pa. 617, 600 A.2d 534 (1991).

      On May 8, 2012, Appellant filed the current, serial pro se PCRA

petition.   The court issued Pa.R.Crim.P. 907 notice on March 7, 2014;

Appellant responded on March 18, 2014.      The court dismissed Appellant’s

petition as untimely on March 27, 2014. On April 9, 2014, Appellant timely

filed a pro se notice of appeal. No Rule 1925(b) statement was ordered, and

Appellant filed none.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013), appeal denied,

___ Pa. ___, 91 A.3d 162 (2014). A PCRA petition must be filed within one

year of the date the underlying judgment becomes final.     42 Pa.C.S.A. §

9545(b)(1). A judgment is deemed final at the conclusion of direct review or

at the expiration of time for seeking review.   42 Pa.C.S.A. § 9545(b)(3).

The three statutory exceptions to the PCRA’s timeliness provisions allow for

very limited circumstances under which the late filing of a petition will be

excused; and a petitioner asserting a timeliness exception must file a

petition within 60 days of the date the claim could have been presented.

See 42 Pa.C.S.A. § 9545(b)(1), (b)(2). Instantly, Appellant’s judgment of

sentence became final on June 3, 1985, upon expiration of the time to file a

petition for writ of certiorari with the United States Supreme Court.   See

U.S.Sup.Ct.R. 20.1 (effective August 1, 1984; allowing 60 days to file


                                   -2-
J-S24006-15


petition for writ of certiorari). Appellant filed the current petition on May 8,

2012, which is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1). Appellant

now attempts to invoke the “new constitutional right” exception to the

PCRA’s time bar under Section 9545(b)(1)(iii), claiming Lafler v. Cooper,

___ U.S. ___, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012) and Missouri v.

Frye, ___ U.S. ___, 132 S.Ct. 1399, 182 L.Ed.2d 379 (2012) set forth newly

recognized constitutional rights, held to apply retroactively.1 Nevertheless,

this Court has specifically held that neither Lafler nor Frye created a new

constitutional right.      See Commonwealth v. Feliciano, 69 A.3d 1270

(Pa.Super.    2013)     (explaining    Lafler    and   Frye   simply   applied   Sixth

Amendment right to counsel and ineffectiveness test to circumstances where

counsel’s conduct resulted in plea offer lapsing or being rejected to

defendant’s detriment; petitioner’s reliance on these decisions to satisfy

Section 9545(b)(1)(iii) exception to PCRA’s time restrictions is unavailing).

Thus, the court properly dismissed Appellant’s petition as untimely.

       Order affirmed.




____________________________________________


1
 The Supreme Court decided Lafler and Frye on March 21, 2012. Thus,
Appellant complied with the sixty-day rule per 42 Pa.C.S.A. § 9545(b)(2).



                                           -3-
J-S24006-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2015




                          -4-